

114 S1671 IS: National Forest Foundation Reauthorization Act of 2015
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1671IN THE SENATE OF THE UNITED STATESJune 24, 2015Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo reauthorize the National Forest Foundation Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Forest Foundation Reauthorization Act of 2015. 2.National Forest Foundation Act reauthorization (a)Extension of authority To provide matching funds for administrative and project expensesSection 405(b) of the National Forest Foundation Act (16 U.S.C. 583j–3(b)) is amended by striking for a period of five years beginning October 1, 1992 and inserting for each of fiscal years 2016 through 2018.
 (b)Authorization of appropriationsSection 410(b) of the National Forest Foundation Act (16 U.S.C. 583j–8(b)) is amended by striking during the five-year period and all that follows through $1,000,000 annually and inserting there are authorized to be appropriated $3,000,000 for each of fiscal years 2016 through 2018. (c)Technical corrections (1)AgentSection 404(b) of the National Forest Foundation Act (16 U.S.C. 583j–2(b)) is amended by striking by this paragraph and inserting by subsection (a)(4).
 (2)Annual reportSection 407(b) of the National Forest Foundation Act (16 U.S.C. 583j– 5(b)) is amended by striking the comma after ‘‘The Foundation shall’’.